Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheets received on September 18, 2020 have been entered.

Drawings (37 CFR 1.83)
1)	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the 1) “vertical bracket”, (claims 10 and 19), and the 2) “vertical railing”, (claims 10 and 19), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Drawings (37 CFR 1.84)
1)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ‘1060’.
2)	The drawings are objected to under 37 CFR 1.84(h)(1) and 37 CFR 1.84(u)(1) because Fig. 16 does not appear to illustrate an exploded view and thus appears to present three different figures under a single figure designation.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide antecedent basis for “vertical bracket” and “vertical railing”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to “the rabbet defined by top and side surfaces, the side surface being substantially vertical, and the top surface located at an angle of greater than or equal to ninety degrees relative to the side surface, the top surface tapered upwardly as it extends away from the side surface” as recited within lines 20-24 of claim 1. The specification does not appear clear and complete as to how the top surface is located at an angle of . . . ninety degrees relative to the side surface when the top surface tapers upwardly as it extends away from the side surface. Such would appear to be new matter.  
The specification does not appear clear and complete as to “at least one vertical bracket integrated with the substantially vertical component, wherein the vertical bracket is adapted for use with a vertical railing.” The specification does not appear clear and complete as to “at least one vertical bracket.” The specification does not appear clear and complete as to “wherein the vertical bracket is adapted for use with a vertical railing”, (claims 10 and 19).

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The language of claim 1, (and claims 2-23 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the rabbet defined by top and side surfaces, the side surface being substantially vertical, and the top surface located at an angle of greater than or equal to ninety degrees relative to the side surface, the top surface tapered upwardly as it extends away from the side surface” as recited within lines 20-24 of claim 1. The specification does not appear clear and complete as to how the top surface is located at an angle of . . . ninety degrees relative to the side surface when the top surface tapers upwardly as it extends away from the side surface.
The language of claim 3, (and claim 4 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “wherein at least one form attachment configured for mating with the at least one insert” as recited within lines 5-6 of claim 2. It is not clear as to the relationship between the “at least one form attachment” and the claimed form. It is not clear if the “at least one form attachment” actually, forms part of the claimed form.

Claim 6, “said at least one insert” lacks antecedent basis within the claim. It is therefore, not clear as to what “said at least one insert” refers.
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “at least one vertical bracket integrated with the substantially vertical component, wherein the vertical bracket is adapted for use with a vertical railing.” The specification does not appear clear and complete as to “at least one vertical bracket.” The specification does not appear clear and complete as to “wherein the vertical bracket is adapted for use with a vertical railing.”
The language of claim 19 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “at least one vertical bracket integrated with the substantially vertical component, wherein the vertical bracket is adapted for use with a vertical railing.” The specification does not appear clear and complete as to “at least one vertical bracket.” The specification does not appear clear and complete as to “wherein the vertical bracket is adapted for use with a vertical railing.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada 4,426,176 in view of Sheahan 4,067,166.  Terada discloses Figs. 1 and 6, (see also, Figs, 15 and 21), [see attached annotated Figs. of Terada], for example, a concrete form for creation of a structure, the form for supporting uncured concrete prior to curing comprising:
	a substantially vertical component, said substantially vertical component having a substantially vertical inwardly facing surface and a substantially vertical outwardly facing surface;
	a substantially horizontal component having a substantially horizontal inwardly facing surface and a substantially horizontal outwardly facing surface, said substantially vertical component located substantially perpendicular to said substantially horizontal component and being integral to and extending upwardly from said horizontal component;
	
a rabbet extending longitudinally along the substantially horizontal component, the rabbet recessed in said substantially horizontal outwardly facing surface at the distal end thereof, the rabbet defined by top and side surfaces, (see annotated Figs.), the side surface being substantially vertical, and the top surface located at an angle of greater than or equal to ninety degrees relative to the side surface, the top surface tapered upwardly as it extends away from the side surface, (see annotated Figs.).
Terada does not appear to explicitly disclose the form being integrated reinforced concrete having an internal reinforcement integral to the substantially vertical 
Therefore, to have formed the Terada concrete form of an integrated reinforced concrete L shape having an internal reinforcement thus providing use of an old and well-known material for any particular construction which would also serve to strengthen, would have been obvious to one having ordinary skill in the art as taught by Sheahan.
As to claim 2, at least one insert 13 in or through at least one of the group consisting of the substantially vertical inwardly facing surface, the substantially horizontal inwardly facing surface: and combinations thereof. 
As to claim 3, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), wherein at least one form attachment 16, 17, 18 configured for mating with the at least one insert. 
As to claim 4, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), said at least one form attachment is an exterior reinforcement 16, 17, 18.
As to claim 5, at least one of the at least one insert 13 is in or through at least one of the group consisting of the substantially vertical inwardly facing surface, the substantially horizontal inwardly facing surface: and combinations thereof.
As to claim 7, an interconnection clip 18 including at least one railing support 17.

As to claim 10, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), at least one vertical bracket 13 integrated with the substantially vertical component, wherein the vertical bracket is adapted for use with a vertical railing, (any element can be attached to 13).  
As to claim 11, a joining component is at 13 or 5, 6, 7 or either portion (edge) of 4 or is between 2 and 3.
As to claim 12, the joining component particularly, that between 2 and 3 can be seen as at an angle of 45 degrees relative to said substantially vertical inwardly facing surface and said substantially horizontal inwardly facing surface.
As to claim 13, Terada, (as modified), discloses Figs. 1 and 6, (see also, Figs, 15 and 21), for example, a rabbet extending longitudinally along the substantially horizontal component, the rabbet recessed in said substantially horizontal outwardly facing surface at the distal end thereof, (see annotated Figs.); and
a bevel extending longitudinally along the intersection of the substantially vertical outwardly facing surface and the substantially horizontal outwardly facing surface, (see annotated Figs.).

As to claim 19, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), at least one vertical bracket 13 integrated with the substantially vertical component, wherein the vertical bracket is adapted for use with a vertical railing, (any element can be attached to 13).
As to claim 20, an upper corner of a distal end of said substantially horizontal component can be seen as rounded. 

Response to Arguments
Applicant’s remarks with respect to claim 1 has been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






                                                                /MICHAEL SAFAVI/                                                                Primary Examiner, Art Unit 3631                                                                                                                                        

































MS
April 18, 2020

Terada annotated Figs.:
  

    PNG
    media_image1.png
    615
    1037
    media_image1.png
    Greyscale